PRICE, Judge.
Mrs. Hazel Burt was awarded the sum of $1,500 as general damages, and $63.60 for loss of wages caused by an intersectional automobile collision in the city of Monroe on December 2, 1974. Her husband was awarded $170.35 for her medical expenses. Mrs. Burt has appealed requesting an increase in the amount awarded her for pain and suffering. Aetna Life and Casualty Insurance Company, the liability insurer of the automobile which struck the car Mrs. Burt was driving, has stipulated its liability, and the sole issue is the amount of damages she has sustained.
There was no physical injury to Mrs. Burt in the accident. Her sole complaint is that she sustained an emotional trauma which has caused her to have headaches, gastric upset, and extreme nervousness.
Mrs. Burt was treated by her family physician, Dr. S. I. Courtman, on the date following the accident for a complaint of headaches and nervousness. He prescribed a muscle relaxant, another drug to relax spasm of the stomach, and an anti-depressant for her nerves. On subsequent visits to Dr. Courtman, Mrs. Burt complained she had become very disturbed and emotionally upset when riding in or driving an automobile. She also complained that she developed stomach pains and had regurgitated her food on several occasions following the accident. The testimony of Dr. Courtman shows Mrs. Burt was previously under his care for a nervous condition. His testimony indicated the accident probably caused an aggravation of her existing anxiety com*590plex. He felt she had substantially recovered from the accident-related symptoms by July, 1975.
Mrs. Burt missed six half-days of work because of headaches she related to the accident.
While the award of $1,500 by the trial court for plaintiff’s pain and suffering may be in the lower range for such an injury, it is well within the realm of a reasonable award, and does not constitute an abuse of the discretion of the trial court.
The judgment appealed is therefore affirmed at appellants' costs.